Dissenting Opinion
Buchanan, J.
I respectfully dissent from the majority opinion on the following grounds:
1. The standard to be applied by this court in reviewing the decision of the trial court is whether the trial court abused its judicial discretion in altering the visitation rights of the plaintiff.
2. There was more than sufficient evidence in the record and inferences therefrom (not considered by the majority opinion) to form a reasonable and substantial basis for the trial court’s decision, i.e., there, was no abuse of discretion by the trial court in narrowing the visitation rights of the plaintiff.
*411DISCUSSION OF GROUND ONE — It has long been the law in this and the Supreme Court that “[T]he disposition of children is not controlled by hard and fast rules of law but by the exercise] of the sound judicial discretion of the court confronted with the problem. Review by an appellate court of such disposition is limited to the question of abuse of judicial discretion.” (Emphasis supplied.) Gilchrist v. Gilchrist, (1947), 225 Ind. 367, 75 N. E. 2d 417, at 372. To the same effect is Renard v. Renard (1956), 126 Ind. App. 245, 132 N. E. 2d 278; Dailey v. Dailey (1958), 128 Ind. App. 588, 149 N. E. 2d 304; and Gatchel v. Gatchel (1961), 132 Ind. App. 56, 175 N. E. 2d 887.
The standard used by the majority opinion is vague and avoids the use of the words “abuse of judicial discretion.” The majority opinion says: “We are of the opinion that, as a matter of law, appellee did fail to prove in the trial court a substantial and material change in conditions affecting the welfare of the children in order to justify a change of visitation rights.” The court then went on to reverse the trial court’s decision because it was “not supported by sufficient evidence.” This phrase became a convenient fulcrum on which to weigh the evidence.
Not having applied the tried and true doctrine of abuse of judicial discretion, it could neither apply that standard nor define what constitutes judicial discretion. It appears to me that the application of this standard and the definition thereof are vital to any decision in this case.
The leading case as to what constitutes abuse of discretion, and the one most often cited, is McFarlan v. Fowler Bank City Trust Co. (1938), 214 Ind. 10, 12 N. E. 2d 752, where the Indiana Supreme Court defines what constitutes an abuse of judicial discretion:
“An abuse of discretion is an erroneous conclusion and judgment, one clearly against the logic and effect of the facts and circumstances before the court, or the reasonable, probable, and actual deductions to be drawn therefrom. The exercise of a lower court’s discretion is not reviewable; it *412is only the alleged abuse of that power which is reviewable on appeal.” (Emphasis supplied.)
This definition is followed and applied with approval in Adams v. Adams (1946), 117 Ind. App. 335, 69 N. E. 2d 632, and in Dunbar v. Dunbar (1969), 145 Ind. App. 479, 251 N. E. 2d 468.
Therefore, in reviewing the judicial discretion of the trial court, this court should examine and consider all of the evidence disclosed by the record which was before the trial court in making its decision, even if it requires a reluctant journey into the record on our part. Renard v. Renard, supra; Adams v. Adams, supra.
DISCUSSION OF GROUND TWO — An examination of the record clearly reveals that there was more than adequate evidence before the trial court to logically support its ruling.
The majority opinion is bottomed on its statement of the sole question for determination as being “whether or not it [certain evidence of oral sexual intercourse] constitutes sufficient evidence to sustain the trial court’s decision to modify the divorce decree by restricting the appellant’s visitation and temporary custody rights to her sister’s home.” Thus the majority only determined whether there was insufficient evidence by considering this sole piece of evidence. Nothing could be more in error.
In exercising its judgment, the trial court had before it from the pleadings, testimony, and other evidence in the case substantial logical reasons for its decision.
Two uncontraverted salient facts before the court were that shortly after the divorce between the plaintiff and the defendant in December of 1969, the plaintiff (having previously voluntarily given custody of the two children to the defendant) permanently left the state of Indiana to make her residence in Ohio; secondly, she ultimately married one Forrest Pawling and resided with him in the state of Ohio. Mr. Pawling’s *413inclination for oral sexual intercourse, his emotional instability and character were described by his former spouse; she also described a breakdown in his character and a visit by him to a psychiatrist; Larry Dufour, age fifteen, older son of the plaintiff and the defendant, testified his mother and Pawling lived in adultery after her divorce and prior to their subsequent marriage; further evidence indicated that a trip or trips to Ohio might interfere with the summer plans of the defendant for Timothy to go camping and participate in baseball games, plans already having been made. This evidence without more would, in my opinion, indicate sufficient change of conditions to justify modifying plaintiff’s visitation rights, but there is more.
Plaintiff states in her Petition to Modify and so testified that she wished to take Timothy (the younger son, age ten) to her home in Ohio for a vacation period. Mr. Pawling would presumably be present in his own home, and his good character was questioned by two witnesses. From the record it would appear visitations in Ohio would be solely for the convenience and benefit of the plaintiff.
From the testimony of the four persons who testified (the plaintiff, the defendant, Mrs. Doris Pawling, and Larry Dufour), it appears there is a basis for believing that the plaintiff and Mr. Pawling were living in adultery at the time of her divorce and prior to the time of her remarriage; that Mr. Pawling gave up his Boy Scout work and that his whole personality changed, including the change in sex habits referred to in the majority opinion; that he was in a very emotional state when he visited the former Mrs. Pawling after the divorce between the plaintiff and the defendant; and that he displayed little interest in his own grandchildren.
The majority opinion indicates that the circumstance of the plaintiff going with Mr. Pawling should not be considered by the court because it involved conduct prior to the time of the divorce, and cites in support thereof Scott v. Kell (1956), 127 Ind. App. 472, 134 N. E. 2d 828. This case is not applicable *414because it refers to the conduct of one of the parties to the divorce and not the conduct of a person not a party to the divorce whose character is in question as one who might exercise improper influence over a child of tender years in his home. Therefore this latter circumstance was properly admitted and properly formed part of the basis for the trial court’s decision.
The trial court properly had in mind that “the welfare of the child is the paramount consideration.” Maxwell v. Maxwell (1956), 127 Ind. App. 266, 138 N. E. 2d 921. This accounts for its concern with the character and conduct of Mr. Pawling.
Another proper basis for the court’s decision was evidence that the plaintiff and her new husband, Mr. Pawling, occupied a small apartment in Ohio with no separate bedroom for Timothy, who would be obliged to sleep on a studio couch in the living room. Also, there was some evidence of disinterest on the part part of the plaintiff in visiting her children when the opportunity was available. Further, her older son had strong feelings about his mother living in adultery and was determined to have nothing further to do with her.
Other testimony indicated that the home of the plaintiff’s sister was a suitable place for visitation by the plaintiff with Timothy, whether for short periods of time or on an overnight basis.
There is, then, an abundance of evidence, only part of which is in conflict, from which the trial court could narrow the visitation rights of plaintiff in the manner it deemed to be in the best interests of Timothy Dufour.
Over and over again, almost ad nauseam, appellate courts recite the rule that the trial judge is in a position to see the parties and to observe their conduct, manner and demeanor, and his decision ought not to be reversed unless an abuse of discretion has been shown. Otherwise it is conclusive. Cornwell v. Cornwell (1940), 108 Ind. App. 350, 29 N. E. 2d 317; *415Lucas v. Lucas (1949), 119 Ind. App. 360, 86 N. E. 2d 300; Adams v. Purtlebaugh (1951), 230 Ind. 269, 102 N. E. 2d 499; McKay v. Carstens (1952), 231 Ind. 252, 108 N. E. 2d 249; Beach v. Leroy (1950), 228 Ind. 122, 89 N. E. 2d 912; Weber v. Redding (1928), 200 Ind. 448, 163 N. E. 269; Watkins v. Watkins (1943), 221 Ind. 293, 47 N. E. 2d 606; Renard v. Renard (1956), 126 Ind. App. 245, 132 N. E. 2d 278.
This case suffers from the failure of the appellee to file a brief and possibly from the unusual character of some of the evidence, all of which tends to obscure the rational basis for the court’s judgment. As near as can be determined from this record, the trial court does not appear to have committed an error of judgment, much less entered a judgment “clearly against the logic and effect of the facts and circumstances before the court, or the reasonable, probable, and actual deductions to be drawn therefrom.”
In summarizing the evidence prior to making his decision, the trial judge said, in part:
“In view of the testimony here, as to the character of the present Mr. Pawling, I rather hesitate to require him [Timothy] to go to Ohio and spend any time in the Pawling home. I can see no reason why Timmy couldn’t visit with her [Mrs. Pawling] overnight or several nights in her sister’s home here in Elkhart County. I think arrangements should be made in some manner, so it wouldn’t interfere too much with his [Mr. Dufour’s] program of having these children out for camping trips and fishing and what have you. Could counsel get together and arrange for times on that?”
The majority quite properly utter the principle that it is only incumbent upon an appellant to make a prima facie showing of reversible error in order to be entitled to a reversal of the trial court’s decision. This rule, however, becomes an exercise in futility for litigants unless its Draconian effect is softened by a policy of determining appeals on their merits wherever possible. This is particularly true where the question of abuse of judicial discretion by a trial court is at issue. *416The particular circumstances of this casé justify searching the record.
The effect of the majority opinion is to emasculate the traditional concept of what constitutes abuse of discretion and the principle that the welfare of the child is of paramount importance in determining custody and visitation rights.
The decision of the trial court should have been affirmed.
Note. — Reported in 273 N. E. 2d 102.